HamiltoN, Judge,
delivered tbe following opinion:
This case comes on upon tbe application of the defendant to have tbe bail repaid to him in tbe amount of $2,000, the; same being a cash bond deposited with tbe clerk.
*29Everything that the clerk can collect is specified in § 828 of the Revised Statutes, Comp. Stat. 1913, § 1383. That is headed, “Clerks’ Fees,” and it goes on to speak of writs, declarations, acknowledgments, copies, dockets, affixing seals, searching records of court, and then expenses of travel, and the particular clause in question is: “Eor receiving, keeping, and paying out money, in pursuance of any statute or order of court, 1 per centum on the amount so received, kept, and paid.”
It does not seem to the court that this is a matter upon which there should be any fee to the clerk. It is not for any services rendered as clerk, and not in the nature of anything else mentioned in the whole section, he not having collected any money. The money simply takes the place of a bond. It is not in the nature of money at all. It is a cash substitute for a bond, and if there had been $2,000 in Alabama bonds, for instance, deposited, they would be in exactly the same category, and there has certainly been no provision made by this section for keeping them, and I do not think that its being in cash makes any difference. It is something, like the equity rule of conversion into money, that is, the proceeds of real estate are to be considered as real estate and handled in the suit as such. So this being money which takes the place of a bond, it is to be treated as a bond, and not as specie; so the clerk is directed to repay the money. At the same time, but not as the part of any order, it is understood that the party will in this case hold the clerk harmless, so that if the question is brought up in any other shape it may be reconsidered.